Respondent was admitted to practice law by this court on January 19, 1939. In this disciplinary proceeding, petitioner moves for an order (1) finding respondent guilty of a charge of professional *932misconduct relating to his activities as executor and attorney for the estate of Elizabeth Cannon and (2) directing his immediate suspension pending hearing and determination of issues raised in respondent’s answer to the petition herein; In response to the motion, respondent’s son has submitted respondent’s resignation as a member of the Bar and has advised the court that respondent has for many years been suffering from cerebral arteriosclerosis and organic brain syndrome, which render him mentally incompetent. It appears that respondent’s law practice has been discontinued, his office closed and his flies turned over to a Binghamton law firm. In view of the undisputed evidence of respondent’s mental incapacity, respondent’s application to resign is denied without prejudice to renewal upon production of satisfactory evidence of recovery from his present illness, the motion for immediate suspension is granted upon the ground of mental incapacity and respondent is indefinitely suspended from practice as an attorney and counselor at law until further order of this court. Herlihy, P. J., Staley, Sweeney, Kane and Main, JJ., concur.